Title: From Thomas Jefferson to Henry Lee, 11 March 1793
From: Jefferson, Thomas
To: Lee, Henry



Sir
Philadelphia Mar. 11. 1793.

On receipt of the letter with which you were pleased to honor me on the subject of the unsettled boundary between Virginia and the SouthWestern territory, I laid it before the President, who communicated  it to Congress. A committee was thereupon appointed by the house of representatives who reported a proposition for authorising the President with the concurrence of the states of Virginia and Kentuckey, to have the line extended, which proposition was passed by that house, but rejected by the Senate. Their motives for the rejection not being expressed, I can only add from private information that it was observed that the SouthWestern territory would be shortly entitled to a legislature of it’s own, and that it would be more just to give them an opportunity of acting for themselves, and also to leave the expence of the settlement to be borne by the states interested. I inclose you a copy of the bill passed by the Representatives, and have the honor to be with great esteem and respect, your Excellency’s Most obedient & most humble servt

Th: Jefferson

